Case 1:19-cv-04383-LDH-RML Document 13 Filed 08/22/19 Page 1 of 1 PagelD #: 109

UNITED STATES DISTRICT COURT.
EASTERN DISTRICT OF NEW YORK

 

# xX
WINDWARD BORA LLC,
Plaintiff ~ | NOTICE OF MOTION
vs: TO ADMIT COUNSEL

PRO HAC VICE

GULSHAN ANWAR, LOVELY YEASMIN AND
NEW YORK CITY ENVIRONMENTAL CONTROL
BOARD,

Civil Action No.: 1:19-cv-04383

Defendant(s).
x

 

TO: The Margolin & Weinreb Law Group, LLP
165 Eileen Way, Suite 101
Syosset, NY 11233-
PLEASE TAKE NOTICE that upon the annexed affidavit of movant in support of this motion
/ and Certificate(s) of Good Standing annexed thereto, we will move this Court pursuant to Rule
1.3(c) of the Local Rules Of the United States District Courts for the Southern and Eastern
, Districts of New York for an Order allowing the admission of movant, a member in good

standing of. the bar(s) of the State(s) of New York, as attorney pro hac vice to argue to try this

case in whole or in part as counsel for Defendant Gulshan Anwar.
There are no pending disciplinary proceedings against me in any State or Federal court.
Dated: August 21, 2019

Respectfully submitted,

    

peneettere

 

. . Jonathay Koren, Esq.
8 . 1605 V@orhies Avenue, 3 Fl
Brookiyn, NY 11235

- Jonathankorenesq@aol.com
Tel.: 718-819-1674
